Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 16, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  153846                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 153846
                                                                   COA: 326209
                                                                   Genesee CC: 13-034264-FC
  JOSEPH DANTE LEE,
           Defendant-Appellant.

  _________________________________________/

          By order of January 24, 2017, the application for leave to appeal the April 19,
  2016 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Collins (Docket No. 153952). On order of the Court, Collins having been
  decided on September 8, 2017, ___ Mich ___ (2017), the application is again considered,
  and it is DENIED, there being no majority in favor of granting leave to appeal or taking
  other action.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 16, 2017
           t1115
                                                                              Clerk